            Case 3:19-cr-00156-BR      Document 51       Filed 10/10/19    Page 1 of 1




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                            3: 19-cr-00156-BR

       v.                                           ORDER TO UNSEAL SUPERSEDING
                                                    INDICTMENT
CAT ALIN BUNEA and
GEORGE NICOLAE ONICESCU,

                      Defendants.

       This matter having come before the Court upon motion of Quinn P. Harrington, Assistant

United States Attorney for the District of Oregon, requesting an order to unseal the superseding

indictment as to defendants CATALIN BUNEA and GEORGE             ICOLAE ONICESCU;

       IT IS HEREBY ORDERED, that the superseding indictment in this matter be unsealed

and made public as to defendants CATALIN BUNEA and GEORGE NICOLAE ONICESCU.

References to the remaining defendants will remain under seal or redacted from materials. ·

Dated: OctoberJf2_, 2019



                                                    United States Magistrate Judge

Presented by:

BILLY J. WILLIAMS




Assistant United States Attorney



Order to Unseal Superseding Indictment                                                     Page 1
